DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The After-Final response of 10/1/2021 is entered to expedite prosecution. Applicant’s arguments, see Remarks, filed 10/1/2021, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive in view of Applicant’s amendments. The rejections of the claims have been withdrawn.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Donald Walker on 10/29/2021.
The application has been amended as follows: 
Claim 1: Replace “air, water, salt and other contaminants” with “constituents” at line 9.
Claim 1: Insert “constituents in” directly before “said exhaust chamber” at line 10.
Claim 1: Insert after “substrate by diffusion;” at line 14 on a new line: “wherein said at least one inner wall includes at least one partition that is made of said diffusion surface alloyed metal sheet, said at least one partition completely dividing said interior chamber into first and second segments;”

Claims 16-20: Cancel.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Huff (US 2010/0270103), Nishimura (US 2007/0251761) and Niu (CN 101413419) disclose exhaust components having an interior chamber which is isolated from contaminants of an external zone and exhaust chamber; however, the cited prior art does not teach or suggest the claimed exhaust component comprising an interior chamber which is isolated from air, water, salt and other contaminants in an external zone and in an exhaust chamber, and wherein the interior chamber is also completely divided into first and second segments by the claimed at least one partition. a partition which completely divides the interior chamber into first and second segments.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784